Title: To Thomas Jefferson from Albert Gallatin, 9 January 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     January 9th 1809
                  
                  A new revenue cutter purchased at Baltimore must ere now have arrived at Savannah: and seven or eight small vessels are employed amongst the islands to prevent the transportation of cotton either across the St. Mary’s or on board foreign vessels at sea. Against these, even with a superior force, we can do nothing unless we be at war, if they keep more than 3 miles from the coast. The armed vessel which came in Tybee is a distinct question.
                  I have written & put in the printer’s hand, a circular stating that the new embargo bill, & that continuing the Mediterranean fund were this day approved. Be pleased to let me know this evening whether that assertion be correct. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               